                                                                                                                            USDC SDNY
                                                 Jackson lewis P.C.   ALBANY, NY               DETROIT, MJ
                                                                                                                            DOCUMENT

jackson I lewis.
                                                44 South Broadway     ALBUQUERQUE,NM           GRAND RAPIDS,Ml              ELECTRONICALLY FILED
                                                                      ATLANTA,GA               GREENVILLE,SC
                                                         14th Floor
                                                                      AUSTIN,TX                HARTFORD, CT
                                                                                                                            DOC #:
                                       White Plains, New York 10601
                                                  Tel 914 872-8060
                                                                      BALTIMORE,MD             HONOLULU,HI'                 DATE FILED: 02/24/2020
                                                                      BERKELEY HEIGHTS,NJ      HOUSTON,TX
                                                 Fax 914 946-1216     BIRMINGHAM,AL            INDIANAPOUS,IN
                                             www.jacksonlewls.com     BOSTON,MA                JACKSONVILLE,FL
                                                                      CHARLOTTE,NC             KANSAS CTrY REGION
                                                                      CHJCAGO,IL               LAS VEGAS,NV
                                                                      CINCINNATI,OH            LONG ISLAND,NY
                                                                      CLEVELAND,OH             LOS ANGELES,CA
                                                                      DALLAS,TX                MADISON, WI
                                                                      DAYfON,OH                MEMPHIS, TN
  DlllECT DIAL: (914) 872-6920
                                                                      DENVER,CO                MIAMl,FL
  EMAIL ADDRESS: JOSEPH.DIPALMA@JACKSONLEWIS.COM
                                                                      •rhrough an affiliation with Jackson Lewis P.C.• a Law Corporation




                                                                      February 21, 2020

  VIAECF
  The Honorable Lorna G. Schofield
  United States District Court, Southern District of New York
  500 Pearl Street
  New York, New York 10007
                                                Re: Evelina Calcano v. Alamo Drafthouse
                                                       Cinemas, LLC
                                                       Case No. 19-cv-11386 (LGS)
  Dear Judge Schofield:
                  This firm represents Defendant, Alamo Drafthouse Cinemas, LLC, and was
  recently retained in the above-referenced matter. This letter is written pursuant to Rule B (2) of
  Your Honor's Individual Practice Rules, to request an extension of the deadline for Defendant to
  answer, move or otherwise respond to the Complaint From March 2, 2010 through and including
  April 2, 2020, and the adjournment of the initial conference presently scheduled for February 27,
  2020.
                 Plaintiffs counsel consents to these requests. These requests are made in light of
  our recent retention so that we will have sufficient time to review and analyze the allegations in
  this Complaint, speak with pertinent witnesses, review relevant documents, and determine an
  appropriate response. In addition, the parties would like to explore a potential resolution of this
  matter without further judicial intervention.
                This is Defendant's first request for an extension of these deadlines. No other
  deadlines have been scheduled in this case.
                    Thank you for your consideration of this request.


   Application GRANTED. Defendant shall answer, move or otherwise respond to Plaintiff's
   Complaint by April 2, 2020.

   The initial pretrial conference, scheduled for February 27, 2020, is ADJOURNED to March 12,
   2020, at 10:40 a.m.

   Dated: February 24, 2020
          New York, New York
